Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Priority is granted to September 15, 2017.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-16 are rejected under 35 U.S.C. 103 as being unpatentable over Royce.


The claims differ from Royce in that they specify markers on the stem cells.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to employ the same type of stem cells as taught by Royce for the same function that have specific markers because such types of cells all have miR expression patterns and no unexpected results are seen in employing cells with the expression pattern claimed.  It is not seen that the cells claimed would differ from those taught by Royce.  Regarding the claims directed to the amount of cells administered, given the teachings of Royce one of ordinary skill would be able to calculate effective dosing without undue experimentation.  Regarding the claims directed to previous treatments administered, most asthma patients would be treated with the claimed treatments early in the course of the disorder where stem cell treatments would not likely be a first treatment.  Regarding claim 13 directed to the effects of treating, the .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Each of the following applies in all occurrences.
In claim 1 line 1, "(AAD/asthma" is unclear if AAD or asthma is intended.  In claim 7 and all occurrences, it is unclear which of the stated ranges is intended.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Samuel (2019/0307811) teaches treating airway disease.

Vesey (2018/0221411) teaches in paragraphs 69 and 79 mesenchymosangioblasts for treating asthma.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH GITOMER whose telephone number is (571)272-0916. The examiner can normally be reached M F 8:30 6:00, Tues Fri 8:30 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571 272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application 





/RALPH J GITOMER/Primary Examiner, Art Unit 1655